COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ANNA ZORTMAN,

                                    Appellant,

v.

WALGREENS CO.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00291-CV

Appeal from
 County Court at Law No. 6

of El Paso County, Texas

(TC # 2007-5240)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is the parties’ joint motion to dismiss.  The motion is granted, and
this appeal is dismissed.  See Tex.R.App.P. 43.2(f).  As requested in the motion, costs on appeal are
taxed against the incurring party.  See Tex.R.App.P. 42.1(d).


February 23, 2011                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.